DETAILED ACTION
This Office action is in response to the amendment filed on June 10, 2021.
Claims 1-19 are pending.
Claims 1-15, 17, and 18 have been amended.
The objection to the specification is maintained in view of Applicant’s amendments to the specification and further explained hereinafter.
The objections to Claims 1-14 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 9, 15, and 19 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 1-14 and 16-18 directed to a judicial exception without significantly more are withdrawn in view of Applicant’s arguments.
Applicant has failed to address the 35 U.S.C. § 101 rejections of Claims 16-19 directed to non-statutory subject matter. Accordingly, these rejections are maintained and further explained hereinafter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 4, line 7 or paragraph [0009]). It is noted by the Examiner that, in the “Amendments to the Specification” (submitted on 06/10/2021), the Applicant has deleted “http://” in the URL. However, the remaining portion of the URL is still an embedded hyperlink. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the following informalities:
The specification lacks descriptions for Figure 1, Elements 104 and 105.
Appropriate correction is required.

Claim Objections
Claims 4 and 14-18 are objected to because of the following informalities:
Claim 4 recites “it does not natively support.” It should read -- the functionally-restricted blockchain scripting language does not natively support --.
Claim 14 recites “their functional equivalent.” It should read -- a functional equivalent of the at least one of the following primitives or operators --.
Claim 15 recites “the blockchain script.” It should read -- the blockchain-compatible
Claim 15 contains a typographical error: the word “and” should be added before “wherein the static compilation […].”
Claims 16 and 18 recite “[a] system.” It should read -- A computer-implemented system --.
Claim 17 recites “the source code.” It should read -- the portion of source code --.
Claim 17 recites “the script.” It should read -- the output script --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 17 recite the limitation “the functionality.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a functionality” for the purpose of further examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 16 is directed to a computer-implemented system. However, the computer-implemented system appears to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. Although the claim is “computer-implemented,” however, “computer-implemented” does not necessarily suggest that the system comprises any physical components (hardware). Therefore, the claimed computer-implemented system is ineligible subject matter under § 101.
Claims 17 and 18 depend on Claim 16 and do not cure the deficiency of Claim 16. Therefore, Claims 17 and 18 are rejected for the same reason set forth in the rejection of Claim 16.

Claim 19 is directed to a computer-implemented system. However, the computer-implemented system appears to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. Although the claim is “computer-implemented,” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 10, 11-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Rosa, Davide, “A developer-oriented series about Bitcoin - Section 10: The Bitcoin Script language (pt. 1) and Section 11: The Bitcoin Script language (pt. 2),” May 25, 2015 (hereinafter “De_Rosa”) in view of US 10,871,948 (hereinafter “Dowling”).

[Examiner’s Remarks: The De_Rosa reference consists of Sections 1-16 as outlined in the “Table of contents.” Only the pages of Sections 10 and 11 are included for the purpose of the 35 U.S.C. 103 rejections in the instant Office action. The pages of the other sections are not included for the purpose of brevity.]

As per Claim 1, De_Rosa discloses:
A computer-implemented method comprising the step:
generating an output script comprising a plurality of op_codes selected from and/or native to a functionally-restricted blockchain scripting language (Section 10: page 1, “Script is a simple scripting language, as well as the core of Bitcoin transaction processing (emphasis added).”; page 1, “A script is a computer program, and as a programmer you certainly know what a program is. A program takes an input, executes for some time, then returns an output. Programming languages are our tool to write programs that computers will understand, because most languages come with compilers that map human-friendly code to CPU operations, also known as opcodes [generating an output script].”; pages 4 and 5, “Script features a rich set of opcodes [a plurality of op_codes], yet very limited compared to full-fledged CPUs like Intel’s, to name one. Some key facts about Script: 1. Script does not loop. 2. Script always terminates. 3. Script memory access is stack-based [a functionally-restricted blockchain scripting language].”) such that, when executed, the output script provides, at least in part, a functionality specified in a portion of source code (Section 10: page 2, “Opcodes include memory manipulation, math, loops, function calls and everything you find in procedural programming languages like C. They make up the spoken language of a CPU, the so-called machine code. Since bytes are computers’ preferred idiom, no wonder opcodes are bytes as well. As a result, machine code is a string of bytes representing operations to be executed on a CPU [when executed, the output script provides, at least in part, a functionality specified in a portion of source code].”).
De_Rosa does not explicitly disclose:
receiving a portion of source code as input, wherein the portion of source code is written in a high-level language (HLL).
However, Dowling discloses:
receiving a portion of source code as input, wherein the portion of source code is written in a high-level language (HLL) (col. 3 lines 29-31, “Blockchain platforms capable of running smart contracts include, for example, Bitcoin, Corda, Hyperledger, and Ethereum.”; col. 8 lines 26-31, “The BAAPI computing system 101 receives various inputs from users via the user interface 112, such as code defining terms of a smart contract [receiving a portion of source code as input]. The smart contract may be written in one of a plurality of code languages, such as Solidity, Java, Go, Kotlin, etc. [wherein the portion of source code is written in a high-level language (HLL)] (emphasis added)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dowling into the teaching of De_Rosa to include “receiving a portion of source code as input, wherein the portion of source code is written in a high-level language (HLL).” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to provide code defining the terms of a smart contract and facilitate the deployment of the smart contract on an optimal blockchain platform (Dowling, col. 3 lines 59-63).

As per Claim 2, the rejection of Claim 1 is incorporated; and De_Rosa further discloses:
providing or using a compiler arranged to perform the steps of claim 1 (Section 10: page 1, “A script is a computer program, and as a programmer you certainly know what a program is. A program takes an input, executes for some time, then returns an output. Programming languages are our tool to write programs that computers will understand, because most languages come with compilers that map human-friendly code to CPU operations, also known as opcodes (emphasis added).”).

As per Claim 4, the rejection of Claim 1 is incorporated; and De_Rosa further discloses:
wherein: the functionally-restricted blockchain scripting language is restricted such that the functionally-restricted blockchain scripting language does not natively support complex control-flow constructs, recursion and/or jump-based loops (Section 10: pages 4 and 5, “Script features a rich set of opcodes, yet very limited compared to full-fledged CPUs like Intel’s, to name one. Some key facts about Script: 1. Script does not loop. 2. Script always terminates. 3. Script memory access is stack-based.”).

As per Claim 6, the rejection of Claim 1 is incorporated; and De_Rosa further discloses:
providing or using an interpreter or virtual machine arranged to convert the output script into a form that is executable on a blockchain platform (Section 10: page 4, “Likewise, Bitcoin Core has its own “virtual processor” to interpret the Script machine code.”).

As per Claim 10, the rejection of Claim 1 is incorporated; and De_Rosa does not explicitly disclose:
wherein: the portion of source code is arranged to implement a smart contract.
However, Dowling discloses:
wherein: a portion of source code is arranged to implement a smart contract (col. 3 lines 29-31, “Blockchain platforms capable of running smart contracts include, for example, Bitcoin, Corda, Hyperledger, and Ethereum.”; col. 8 lines 26-31, “The BAAPI computing system 101 receives various inputs from users via the user interface 112, such as code .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dowling into the teaching of De_Rosa to include “wherein: the portion of source code is arranged to implement a smart contract.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to provide code defining the terms of a smart contract and facilitate the deployment of the smart contract on an optimal blockchain platform (Dowling, col. 3 lines 59-63).

As per Claim 11, the rejection of Claim 1 is incorporated; and De_Rosa further discloses:
wherein: the HLL comprises at least one primitive or construct which can be translated directly into one or more primitives native to the functionally-restricted blockchain scripting language (Section 10: page 1, “A script is a computer program, and as a programmer you certainly know what a program is. A program takes an input, executes for some time, then returns an output. Programming languages are our tool to write programs that computers will understand, because most languages come with compilers that map human-friendly code to CPU operations, also known as opcodes.”).

As per Claim 12, the rejection of Claim 1 is incorporated; and De_Rosa further discloses:
wherein: the functionally-restricted blockchain scripting language is stack-based (Section 10: pages 4 and 5, “Some key facts about Script: 1. Script does not loop. 2. Script always terminates. 3. Script memory access is stack-based.”) and the HLL comprises one or more primitives arranged to perform an operation on a stack used by the functionally-restricted blockchain scripting language (Section 10: page 3, “Most of the time, we need to track complex program states with variables. In C, depending on whether a variable is allocated statically or with malloc, it’s stored in a differently arranged memory. While malloc-ed data is accessed like an element in a very big array, static variables are pushed to and popped from a pile of items called stack. A stack operates in a LIFO fashion (Last In First Out), meaning that the last item you push will be the first to pop out (emphasis in original).”).

As per Claim 13, the rejection of Claim 1 is incorporated; and De_Rosa further discloses:
wherein: the HLL comprises a primitive arranged to push a number of inputs to the portion of source code onto a stack used for memory allocation by the functionally-restricted blockchain scripting language (Section 10: page 3, “Most of the time, we need to track complex program states with variables. In C, depending on whether a variable is allocated statically or with malloc, it’s stored in a differently arranged memory. While malloc-ed data is accessed like an element in a very big array, static variables are pushed to and popped from a pile of items called stack. A stack operates in a LIFO fashion (Last In First Out), meaning that the last item you push will be the first to pop out (emphasis in original).”).

As per Claim 14, the rejection of Claim 1 is incorporated; and De_Rosa further discloses:
wherein the HLL comprises at least one of the following primitives or operators or their functional equivalent:
Initiate;
Declare;
Increment;
IF;
While;
Populate;
Monus;
Reset;
Rawscript;
Abort;
Retrieve; and
Hash, hash 160, or another hash operation or a variation thereof (Section 10: page 1, “A script is a computer program, and as a programmer you certainly know what a program is. A program takes an input, executes for some time, then returns an output. Programming languages are our tool to write programs that computers will understand, because most languages come with compilers that map human-friendly code to CPU operations, also known as opcodes.”; page 2, “Consider this piece of code in a high-level programming language like C: …”). [Examiner’s Remarks: Note that De_Rosa discloses that programming languages are our tool to write programs that computers will understand. Thus, one of ordinary skill in the art would readily comprehend that a high-level programming language, such as C, C++, and JAVA would include some of the claimed primitives or operators (e.g., IF).]

Claim 16 is a computer-implemented system claim corresponding to the computer-implemented method claim hereinabove (Claim 1). Therefore, Claim 16 is rejected for the same reason set forth in the rejection of Claim 1.

As per Claim 17, the rejection of Claim 16 is incorporated; and De_Rosa further discloses:
a compiler (Section 10: page 1, “A script is a computer program, and as a programmer you certainly know what a program is. A program takes an input, executes for some time, then returns an output. Programming languages are our tool to write programs that computers will understand, because most languages come with compilers that map human-friendly code to CPU operations, also known as opcodes (emphasis added).”) arranged to:
generating an output script comprising a plurality of op_codes selected from a functionally-restricted blockchain scripting language (Section 10: page 1, “Script is a simple scripting language, as well as the core of Bitcoin transaction processing (emphasis added).”; page 1, “A script is a computer program, and as a programmer you certainly know what a program is. A program takes an input, executes for some time, then returns an output. Programming languages are our tool to write programs that computers will understand, because most languages come with compilers that map human-friendly code to CPU operations, also known as opcodes [generating an output script].”; pages 4 and 5, “Script features a rich set of opcodes [a plurality of op_codes], yet very limited compared to full-fledged CPUs like Intel’s, to name one. Some key facts about Script: 1. Script does not loop. 2. Script always terminates. 3. Script memory access is stack-based [a functionally-restricted blockchain scripting language].”) such that, when executed, the script provides, at least in part, a functionality specified in the source code (Section 10: page 2, “Opcodes include memory manipulation, math, loops, function calls and everything you find in procedural programming languages like C. They make up the spoken language of a CPU, the so-called machine code. Since bytes are computers’  As a result, machine code is a string of bytes representing operations to be executed on a CPU [when executed, the script provides, at least in part, a functionality specified in the source code].”).
De_Rosa does not explicitly disclose:
receiving a portion of source code as input, the source code being written in a high-level language (HLL).
However, Dowling discloses:
receiving a portion of source code as input, the source code being written in a high-level language (HLL) (col. 3 lines 29-31, “Blockchain platforms capable of running smart contracts include, for example, Bitcoin, Corda, Hyperledger, and Ethereum.”; col. 8 lines 26-31, “The BAAPI computing system 101 receives various inputs from users via the user interface 112, such as code defining terms of a smart contract [receiving a portion of source code as input]. The smart contract may be written in one of a plurality of code languages, such as Solidity, Java, Go, Kotlin, etc. [the source code being written in a high-level language (HLL)] (emphasis added)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dowling into the teaching of De_Rosa to include “receiving a portion of source code as input, the source code being written in a high-level language (HLL).” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user to provide code defining the terms of a smart contract and facilitate the deployment of the smart contract on an optimal blockchain platform (Dowling, col. 3 lines 59-63).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over De_Rosa in view of Dowling as applied to Claim 1 above, and further in view of US 2004/0015916 (hereinafter “Click”).

As per Claim 3, the rejection of Claim 1 is incorporated; and De_Rosa discloses “generating an output script,” but the combination of De_Rosa and Dowling does not explicitly disclose:
wherein the output script is generated by performing a static compilation.
However, Click discloses:
performing a static compilation (paragraph [0006], “Loop unrolling is a program transformation used by programmers and program optimizers to improve the instruction-level parallelism and register locality and to decrease the branching overhead of program loops … Many optimizing static compilers [performing a static compilation] employ a loop unrolling transformation to some degree.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Click into the combined teachings of De_Rosa and Dowling to include “wherein the output script is generated by performing a static compilation.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a static compiler which employs a loop unrolling transformation to improve instruction-level parallelism and register locality and to decrease branching overhead of program loops (Click, paragraph [0006]).

“generating an output script,” but the combination of De_Rosa and Dowling does not explicitly disclose:
wherein the step of generating the output script comprises: unrolling at least one looping construct provided in the portion of source code.
However, Click discloses:
unrolling at least one looping construct provided in a portion of source code (paragraph [0006], “Loop unrolling [unrolling at least one looping construct provided in a portion of source code] is a program transformation used by programmers and program optimizers to improve the instruction-level parallelism and register locality and to decrease the branching overhead of program loops … Many optimizing static compilers employ a loop unrolling transformation to some degree.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Click into the combined teachings of De_Rosa and Dowling to include “wherein the step of generating the output script comprises: unrolling at least one looping construct provided in the portion of source code.” The modification would be obvious because one of ordinary skill in the art would be motivated to improve instruction-level parallelism and register locality and to decrease branching overhead of program loops (Click, paragraph [0006]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over De_Rosa in view of Dowling as applied to Claim 1 above, and further in view of US 9,569,206 (hereinafter “Dawson”).

As per Claim 7, the rejection of Claim 1 is incorporated; and the combination of De_Rosa and Dowling does not explicitly disclose:
optimising the output script at least once to provide a more efficient or reduced version of the output script.
However, Dawson discloses:
optimising an output script at least once to provide a more efficient or reduced version of the output script (col. 3 lines 2-7, “… the optimization program 110 may determine the portions of script that are capable of being optimized, and then carry out the optimization by re-ordering the method handles, or by replacing a group of method handles with a more efficient command structure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dawson into the combined teachings of De_Rosa and Dowling to include “optimising the output script at least once to provide a more efficient or reduced version of the output script.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a script to execute more efficiently.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De_Rosa in view of Dowling as applied to Claim 1 above, and further in view of Rios et al., “Derivative-free optimization: a review of algorithms and comparison of software implementations,” July 12, 2012 (hereinafter “Rios”).

“generating an output script,” but the combination of De_Rosa and Dowling does not explicitly disclose:
wherein the step of generating the output script comprises derivative free optimization.
However, Rios discloses:
derivative free optimization (page 1248, “Derivative-free optimization is an area of long history and current rapid growth, fueled by a growing number of applications that range from science problems to medical problems to engineering design and facility location problems.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rios into the combined teachings of De_Rosa and Dowling to include “wherein the step of generating the output script comprises derivative free optimization.” The modification would be obvious because one of ordinary skill in the art would be motivated to use a mathematical optimization that does not use derivative information in the classical sense to find optimal solutions.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De_Rosa in view of Dowling as applied to Claims 1 and 16 above, and further in view of US 2014/0068576 (hereinafter “Pendap”).

As per Claim 9, the rejection of Claim 1 is incorporated; and the combination of De_Rosa and Dowling does not explicitly disclose:
wherein: the compiler forms part of a software development kit (SDK).
However, Pendap discloses:
wherein: a compiler forms part of a software development kit (SDK) (paragraph [0036], “… compilation of source code 222 may be performed by invoking compiler 220 from a command line or by an API call using an available software development kit.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pendap into the combined teachings of De_Rosa and Dowling to include “wherein: the compiler forms part of a software development kit (SDK).” The modification would be obvious because one of ordinary skill in the art would be motivated to use an available software development kit to compile source code (Pendap, paragraph [0036]).

As per Claim 18, the rejection of Claim 16 is incorporated; and the combination of De_Rosa and Dowling does not explicitly disclose:
a software development kit (SDK).
However, Pendap discloses:
a software development kit (SDK) (paragraph [0036], “… compilation of source code 222 may be performed by invoking compiler 220 from a command line or by an API call using an available software development kit.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pendap into the combined teachings of De_Rosa and Dowling to include “a software development kit (SDK).” .

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Rosa, Davide, “A developer-oriented series about Bitcoin - Section 10: The Bitcoin Script language (pt. 1) and Section 11: The Bitcoin Script language (pt. 2),” May 25, 2015 (hereinafter “De_Rosa”) in view of US 2004/0015916 (hereinafter “Click”).

[Examiner’s Remarks: The De_Rosa reference consists of Sections 1-16 as outlined in the “Table of contents.” Only the pages of Sections 10 and 11 are included for the purpose of the 35 U.S.C. 103 rejections in the instant Office action. The pages of the other sections are not included for the purpose of brevity.]

As per Claim 15, De_Rosa discloses:
A computer-implemented method comprising the step of translating a portion of source code into a blockchain-compatible script, wherein the blockchain script is functionally-restricted (Section 10: page 1, “Script is a simple scripting language, as well as the core of Bitcoin transaction processing (emphasis added).”; page 1, “A script is a computer program, and as a programmer you certainly know what a program is. A program takes an input, executes for some time, then returns an output. Programming languages are our tool to write programs that computers will understand, because most languages come with compilers that map human-friendly code to CPU operations, also known as opcodes [translating a portion of source code into a blockchain-compatible script].”; pages 4 and 5, “Script features a rich set of opcodes,  compared to full-fledged CPUs like Intel’s, to name one. Some key facts about Script: 1. Script does not loop. 2. Script always terminates. 3. Script memory access is stack-based [the blockchain script is functionally-restricted].”).
De_Rosa does not explicitly disclose:
using static compilation; and
wherein the static compilation comprises the step of loop unrolling.
However, Click discloses:
using static compilation (paragraph [0006], “Loop unrolling is a program transformation used by programmers and program optimizers to improve the instruction-level parallelism and register locality and to decrease the branching overhead of program loops … Many optimizing static compilers [using static compilation] employ a loop unrolling transformation to some degree.”); and
wherein the static compilation comprises a step of loop unrolling (paragraph [0006], “Loop unrolling is a program transformation used by programmers and program optimizers to improve the instruction-level parallelism and register locality and to decrease the branching overhead of program loops … Many optimizing static compilers employ a loop unrolling transformation to some degree (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Click into the teaching of De_Rosa to include “using static compilation; and wherein the static compilation comprises the step of loop unrolling.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a static compiler which employs a loop 

Claim 19 is a computer-implemented system claim corresponding to the computer-implemented method claim hereinabove (Claim 15). Therefore, Claim 19 is rejected for the same reason set forth in the rejection of Claim 15.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
“Announcing Ivy Playground,” May 17, 2017 (hereinafter “Ivy_Playground”) discloses Ivy Playground, a tool for designing, drafting, and testing smart contracts on a Chain blockchain network with Ivy, a high-level contract programming language.
KLmoney, “Part 1: Transaction Basics,” June 6, 2017 (hereinafter “KLmoney01”)
KLmoney, “Part 2: Building a Transaction By Hand,” June 7, 2017 (hereinafter “KLmoney02”) discloses building a Bitcoin transaction.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191